DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 2, and 4-7, the prior art of record fails to teach or suggest “a collar arranged with respect to a periphery of the mounting plate and extending vertically away from the first surface of the mounting plate at which the accelerometer is coupled to eh mounting plate so as to surround a portion of the accelerometer” in combination with the remaining limitations of claim 1. 
Regarding claims 8, 9, and 11-14, the prior art of record fails to teach or suggest “a collar arranged with respect to a periphery of the mounting plate and extending vertically away from the first surface of the mounting plate at which the accelerometer is coupled to eh mounting plate so as to surround a portion of the accelerometer” in combination with the remaining limitations of claim 8. 
Regarding claims 15-20, the prior art of record fails to teach or suggest “a collar arranged with respect to a periphery of the mounting plate and extending vertically away from the first surface of the mounting plate at which the accelerometer is coupled to eh mounting plate so as to surround a portion of the accelerometer” in combination with the remaining limitations of claim 15. 

Response to Arguments
Applicant’s arguments, see page 10, filed 12/03/2021, with respect to claims have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852